DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 8-11, 14-15, 25-30 are in the reply filed on 05/02/2021 is acknowledged.  The traversal is on the ground(s) that species I-III and IV are all related to powering and attachment.  This is not found persuasive because said species are correspond to respectively different aspects or alternative embodiments of an accessory and/or powering function.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behar (US2003/0218445).
To claim 1, Caren teach an accessory of a wireless monitoring system, comprising at least one physical attachment feature attaching the accessory to at least one of: a first wireless device in the wireless monitoring system or a second wireless device in the wireless monitoring system (abstract, Fig. 5), wherein: the first wireless device is configured for transmitting a first wireless signal through a wireless multipath channel of a venue; the second wireless device is configured for receiving a second wireless signal through the wireless multipath channel; the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue; and the wireless monitoring system comprises a processor configured for: obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal, and monitoring the motion of the object in the venue based on the TSCI (carry no patentable weight since the claimed subject matter is “an accessory”).



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gollakata et al. (US2016/0054804).
To claim 30, Gollakata teach a wireless device of a wireless monitoring system, comprising: a processor; a memory communicatively coupled to the processor; at least one of a transmitter or a receiver, communicatively coupled to the processor, wherein: the transmitter is configured for transmitting a first wireless signal through a wireless multipath channel of a venue to the receiver, the receiver is configured for receiving a second wireless signal through the wireless multipath channel, the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue, a time series of channel information (TSCI) of the wireless multipath channel is obtained based on the second wireless signal, and the motion of the object in the venue is monitored based on the TSCI; and an interface to an accessory (as explained in response to claim 1 under 103 rejection below), wherein: the accessory comprises at least one physical attachment feature configured to attach the accessory to the wireless device through the interface, the wireless device, when attached to the accessory based on the interface and the at least one physical attachment feature, is powered by a power cord which is connected to a power plug with protruding pins to be inserted into a power socket of a power source, and the accessory comprises at least one of: the power cord, the power plug, or a space-saving short power cord (carry no patentable weight since the claimed subject matter is “a wireless device”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-15, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollakata et al. (US2016/0054804) in view of Behar (US2003/0218445).
To claim 1, Gollakata teach an accessory of a wireless monitoring system (103 of Fig. 1), comprising at least one attachment feature attaching the accessory to at least one of: a first wireless device in the wireless monitoring system or a second wireless device in the wireless monitoring system (paragraph 0035), wherein: 
the first wireless device (105 of Fig. 1, paragraphs 0028, 0036) is configured for transmitting a first wireless signal through a wireless multipath channel of a venue (Figs. 8-9, paragraphs 0024, 0029, 0039, 0085); 
the second wireless device (110 of Fig. 1, paragraphs 0029, 0036) is configured for receiving a second wireless signal through the wireless multipath channel (Figs. 8-9, paragraphs 0024, 0029, 0039, 0085); 
the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue (paragraphs 0039, 0067, 0078-0079, 0101-0102); and 
the wireless monitoring system comprises a processor (paragraph 0029) configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal (Fig. 6, paragraphs 071-0077, 0080), and 

But, Gollakata do not expressly disclose the attachment between the accessory and one of the first wireless device or the second wireless device being physical.
However, it would have been obvious to one of ordinary skill in the art to recognize that either wireless device (105 or 110 of Fig. 1) can be physically attached the accessory (130 of Fig. 1, power receptacle).
	Behar teach wall receptacle charger outlet, an "all-in-one" vehicle or home charger, a hands-free docking station charger, a wall mountable USB charging strip and a holder for multiple charger receiving devices (abstract, Figs. 2, 11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Behar into the apparatus of Gollakata, in order to implement for power charging.

To claim 26, Gollakata and Behar teach a wireless monitoring system, comprising: a first wireless device configured for transmitting a first wireless signal through a wireless multipath channel of a venue; a second wireless device configured for receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue; a processor configured for: obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal, and monitoring the motion of the object in the venue based on the TSCI; and an accessory comprising at least one physical 

To claim 30, Gollakata and Behar teach a wireless device of a wireless monitoring system, comprising: a processor; a memory communicatively coupled to the processor; at least one of a transmitter or a receiver, communicatively coupled to the processor, wherein: the transmitter is configured for transmitting a first wireless signal through a wireless multipath channel of a venue to the receiver, the receiver is configured for receiving a second wireless signal through the wireless multipath channel, the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a motion of an object in the venue, a time series of channel information (TSCI) of the wireless multipath channel is obtained based on the second wireless signal, and the motion of the object in the venue is monitored based on the TSCI; 	and an interface to an accessory, wherein: the accessory comprises at least one physical attachment feature configured to attach the accessory to the wireless device through the interface, the wireless device, when attached to the accessory based on the interface and the at least one physical attachment feature, is powered by a power cord which is connected to a power plug with protruding pins to be inserted into a power socket of a power source, and the accessory comprises at least one of: the power cord, the power plug, or a space-saving short power cord (as explained in response to claim 1 above and claim 3 below).





Behar teach wherein: the accessory has no power source (abstract).

To claim 3, Gollakata and Behar teach claim 1.
Gollakata and Behar teach wherein: each device attached to the accessory is powered by a power cord which is connected to a power plug with protruding pins to be inserted into a power socket of a power source; and the accessory comprises at least one of: the power cord, the power plug, or a space-saving short power cord (Fig. 11 of Behar).

To claim 8, Gollakata and Behar teach claim 3.
Gollakata and Behar teach wherein: the accessory comprises a housing for the device, the power plug and the power cord; the device, the power plug and the power cord are housed in the housing of the accessory in a manner such that the protruding pins of the power plug are exposed and are inserted into the power socket of the power source (Fig. 5 of Behar).

To claim 9, Gollakata and Behar teach claim 8.
Gollakata and Behar teach wherein: the power cord is replaceable by the space-saving short power cord to save space in the housing of the accessory; the housing comprises a cord-management feature to organize the power cord such that the power cord is arranged tidily when being at least partially housed in the housing; and the power plug, being inserted into the power socket, supports a weight of the accessory housing the device, the power plug and the power cord (Figs. 1, 11).


Gollakata and Behar teach wherein: the power plug is capable of being positioned in the housing in multiple user-selectable manners; and the power plug is capable of being positioned in the housing in a horizontal manner or a vertical manner (despite of disclosure, particular device holder design to enable rotatable positon is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify for positional convenience, hence Official Notice is taken).

To claim 11, Gollakata and Behar teach claim 9.
Gollakata and Behar teach wherein: the accessory and the device housed inside are capable of being positioned relatively in multiple user-selectable manners; and the accessory and the device housed inside are capable of being positioned relatively in a horizontal manner or a vertical manner (despite of disclosure, particular device holder design to enable rotatable positon is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify for positional convenience, hence Official Notice is taken).

To claim 14, Gollakata and Behar teach claim 3.
Gollakata and Behar teach wherein: the accessory houses at least one of the device, the power cord, the power plug, or the space-saving short power cord, using a housing structure which comprises at least one of: a frame, case, casing, rigid casing, soft casing, cavity, enclosure, housing, container, holder, sheath, jacket, fitting, capsule, integument, shell, skin, covering, or socket; and the housing structure further comprises at least one of the following attributes: a 

To claim 15, Gollakata and Behar teach claim 3.
Gollakata and Behar teach wherein: the accessory comprises a housing that houses the device but not the power plug; the accessory comprises at least one of an opening or a space, through which the power cord is connected to the device; and the power plug connected to the power cord is separate and away from the accessory and is inserted into the power socket of the power source (obvious in conventional power charging holder, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify for alternative design preference, hence Official Notice is taken).

To claim 25, Gollakata and Behar teach claim 1.
Gollakata and Behar teach wherein: the accessory is attached to the processor (as shown in Fig. 6 of Behar).

To claim 27, Gollakata and Behar teach claim 26.
Gollakata and Behar teach wherein: the accessory has no power source (as explained in response to claim 2 above).

To claim 28, Gollakata and Behar teach claim 26.


To claim 29, Gollakata and Behar teach claim 28.
Gollakata and Behar teach wherein: the device, the power plug and the power cord are housed in the accessory in a manner such that the protruding pins of the power plug are exposed and are inserted into the power socket of the power source; the power cord is replaceable by the space-saving short power cord to save space in a housing of the accessory; the housing has a cord-management feature to organize the power cord such that the power cord is arranged tidy when being at least partially housed in the housing; and the power plug, being inserted into the power socket, supports a weight of the accessory housing the device, the power plug and the power cord (as explained in responses to claims 8-9 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 7, 2021